DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim limitation “energy beam splitting means for splitting and directing an energy beam…” in claim 6 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Energy beam splitting means. Examiner will interpret energy beam splitting means, in accordance with the specification, which states the energy beam splitting means as a beam splitter or an oscillating magnetic field [0037-0038].  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-5 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR2017120762 A).
Regarding claim 1, Lee discloses a printing apparatus (100) for printing a three-dimensional object, comprising: an operative surface (1 ); a printing head comprising a frame (10) attached pivotally to at least one control arm (14, 15[0026]), wherein the frame is rotatable about an axis disposed at a point of attachment between the frame and control arm [0048]; a plurality of powder dispensers (20, 30) connected at a plurality of positions along the frame, the powder dispensers being configured to deposit multiple layers of powder onto the operative surface simultaneously when the printing head travels relative to the operative surface [0011]; and an energy source (curing accelerator) for emitting at least one energy beam onto at least one layer of powder [0057].
Regarding claims 2-5 and 12, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, 
Regarding claim 11, Lee teaches the plurality of powder dispensers are equally spaced relative to one another (figure 1)
Regarding claim 13, Lee disclose curing sources can be laser [0003]. 

Claim(s) 1-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamakura et al (US 2016/0089720 A1), herein referred as Kamakura.
Regarding claim 1, Kamakura discloses a printing apparatus (100) for printing a three-dimensional object, comprising: an operative surface (20); a printing head comprising a frame (30) attached pivotally to at least one control arm (31, 32), wherein the frame is rotatable about an axis disposed at a point of attachment between the frame and control arm [0048]; a plurality of powder dispensers (41, 42) connected at a plurality of positions along the frame, the powder dispensers being configured to deposit multiple layers of powder onto the operative surface simultaneously when the printing head travels relative to the operative surface; and an energy source (63) for emitting at least one energy beam onto at least one layer of powder.
Regarding claims 2-5 and 12, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, 
Regarding claim 13, Kamakura teaches the energy beam is a laser beam/radiation [0058].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2017/0120762 A), in view of Pontiller-Schymura (US 2018/0259732 A1). 
Regarding claims 6-8, Lee is silent to the printing apparatus comprising an energy beam splitting means for splitting and directing an energy beam into two or more separate energy beams. Analogous additive manufacturing art, Pontiller-Schymura, discloses the use of an energy beam splitting device [0016] for the benefit of introducing a plurality of energy beams optionally differing in relation to at least one energy beam parameter into the light-guide fibre, or to output a plurality of energy beams optionally differing in relation to at least one energy beam parameter from the light-guide fibre or the exposure device with the use of one beam [0017, 0043]. Pontiller-Schymura further discloses a control mechanism (17) configured to direct each separate energy beam onto a different layer of powder being deposited [0050]. Additionally, Pontiller-Schymura discloses the energy beam splitting means is a beam splitter [0043]. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Lee, to include a beam splitter in order to have a plurality of energy beams using only one beam. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamakura et al (US 2016/0089720 A1), herein referred as Kamakura, in view of Pontiller-Schymura (US 2018/0259732 A1). 
Regarding claims 6-8, Kamakura is silent to the printing apparatus comprising an energy beam splitting means for splitting and directing an energy beam into two or more separate energy beams. Analogous additive manufacturing art, Pontiller-Schymura, discloses the use of an energy beam splitting device [0016] for the benefit of introducing a plurality of energy 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention taught by Kamakura, to include a beam splitter in order to have a plurality of energy beams using only one beam. 
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR2017/0120762 A), in view of Gilbert (FR 3024958 A1). 
Regarding claims 9-10, Lee is silent wherein the frame is configured to be tilted at an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction and wherein the angle at which the frame is tilted is such that the distance from each power dispenser to each corresponding powder bed is substantially equal. Analogous art, Gilbert, teaches the frame is configured to be tilted at  an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction (figures 4 and 5, 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of claim invention to have modified the invention taught by Lee in order to incorporate frame is configured to be tilted at an angle when the printing head is travelling in one direction, and wherein the frame is configured to be tilted at a substantially opposed angle when the printing head is travelling in an opposite direction and wherein the angle at which the frame is tilted is such that the distance from each power dispenser to each corresponding powder bed is substantially equal for the benefit of increasing the printing volume (pg.2 3rd paragraph). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743